Order entered October 25, 2017




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-16-01103-CR

                           HUBERT VAUGHN THOMAS, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 86th Judicial District Court
                                   Kaufman County, Texas
                            Trial Court Cause No. 15-50706-86-F

                                            ORDER
          Appellant’s brief was originally due April 14, 2017. Numerous extensions have been

granted and this case has been abated for findings on why no brief has been filed. We have

cautioned appellate counsel about the failure to file a brief, and in our August 23, 2017 order, we

informed appellate counsel Lara Bracamonte that the failure to file a brief by October 7, 2017

would result in the Court removing her. To date, no brief has been filed.

          Accordingly, we ORDER Lara Bracamonte removed as appellant’s appointed attorney of

record.

          We ORDER the trial court to appoint new counsel to represent appellant in this appeal

and to transmit a supplemental record containing the order appointing new counsel to this Court

within FIFTEEN DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Casey Blair, Presiding Judge, 86th Judicial District Court, to Lara Bracamonte, and to

the Kaufman County District Attorney’s Office.

       We ABATE the appeal to allow the trial court to comply with this order. The appeal will

be reinstated fifteen days from the date of this order or when the order appointing new counsel is

received.



                                                    /s/     ADA BROWN
                                                            JUSTICE